19-10624-tmd Doc#20 Filed 06/03/19 Entered 06/03/19 15:20:00 Main Document Pg 1 of 5




                          IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE WESTERN DISTRICT OF TEXAS
                                    AUSTIN DIVISION

  IN RE:                                                §
  4709 INCOPORATED,                                     §    CASE NO. 19-10624-TMD
  DBA MIDTOWN LIVE SPORTS CAFE                          §    CHAPTER 11
         Debtor.                                        §

      MOTION TO EXPEDITE HEARING ON MOTION OF THE UNITED STATES
   TRUSTEE TO DISMISS CASE OR, IN THE ALTERNATIVE, TO CONVERT CASE TO A
                           CASE UNDER CHAPTER 7

  TO THE HONORABLE TONY M. DAVIS, U.S. BANKRUPTCY JUDGE:

          COMES NOW, HENRY G. HOBBS, JR, THE ACTING UNITED STATES TRUSTEE for

  Region 7 (the “UST”), through the undersigned counsel, and files this Motion to Expedite Hearing on

  Motion to Dismiss, or, in the Alternative, to Convert Case to a Case Under Chapter 7, and in support thereof,

  respectfully shows the Court as follows:

          1.       4709 Incorporated dba Midtown Live Sports Cafe (“Debtor”) filed a voluntary petition

  for relief under Chapter 11 of the Bankruptcy Code on May 14, 2019. No trustee, examiner, or creditors

  committee were appointed in this case.

          2.       Cause exists to dismiss or convert this case pursuant to 11 U.S.C. § 1112(b)(4)(F) for

  Debtor’s unexcused failure to satisfy timely its filing requirements under the Bankruptcy Code and

  Bankruptcy Rules. Debtor has not filed the schedules or statements required by 11 U.S.C. § 521.

  Bankruptcy Rule 1007(c) requires the filing of such documents with the petition or within 14 days

  thereafter. Counsel for the UST sent an email to Debtor’s counsel on May 15, 2019, informing him that

  the UST planned to file a motion to dismiss the case if Debtor failed to file the documents set forth in

  Rule 1007(c) as well as a board of directors’ resolution authorizing the bankruptcy case by the deadline
19-10624-tmd Doc#20 Filed 06/03/19 Entered 06/03/19 15:20:00 Main Document Pg 2 of 5




  under Bankruptcy Rule 1007. The UST never received a response from Debtor’s counsel. Debtor

  moved to extend time to file schedules and required forms on May 27, 2019, requesting an extension of

  time until May 30, 2019, at 5:00 pm. Debtor failed to file the required documents by the extended

  deadlines, and still has not filed the required documents. As Debtor failed to provide any excuse as to

  why Debtor did not satisfy timely the filing requirement under Bankruptcy Rule 1007(c), this case

  should be dismissed.

         3.      The UST requests an expedited hearing date of June 13, 2019 at 1:30 pm on the Motion

  to Dismiss, or, in the Alternative, to Convert Case to a Case Under Chapter 7. Cause exists for an

  expedited hearing as Debtor has not established that it is properly authorized to be in bankruptcy, and

  delay in dismissal of the case may cause harm to the estate and creditors. All parties were provided an

  opportunity to confer at the status conference, and no party objected to an expedited hearing.

         WHEREFORE, PREMISES CONSIDERED, the United States Trustee prays that the Court

  expedite consideration of the Motion to reopen this case and grant such other and further relief to

  which the United States Trustee may justly be entitled.

  Dated: June 3, 2019                              Respectfully submitted,


                                                   HENRY G. HOBBS, JR.
                                                   Acting United States Trustee Region 7
                                                   Southern and Western Districts of Texas


                                                   By: /s/ Shane P. Tobin
                                                          Shane P. Tobin
                                                          Trial Attorney
                                                          CA State Bar No. 317282
                                                          903 San Jacinto Blvd., Room 230
                                                          Austin, Texas 78701
                                                          Telephone: (512) 916-5328




                                               2
19-10624-tmd Doc#20 Filed 06/03/19 Entered 06/03/19 15:20:00 Main Document Pg 3 of 5




                                                          Fax: (512) 916-5331
                                                          Shane.P.Tobin@usdoj.gov

                              CERTIFICATE OF SERVICE
  I hereby certify that I forwarded a true and correct copy of the foregoing United States Trustee Motion to
  Expedite Hearing on Motion to Dismiss, or, in the Alternative, to Convert Case to a Case Under Chapter 7 and
  proposed order by prepaid first class mail and/or by electronic means for all Pacer system participants
  to the parties listed on Debtor’s Mailing Matrix on this the 3rd day of June, 2019.
                                                             /s/ Shane P. Tobin
                                                             Shane P. Tobin




                                                3
           19-10624-tmd Doc#20 Filed 06/03/19 Entered 06/03/19 15:20:00 Main Document Pg 4 of 5
Label Matrix for local noticing                      4709 Incorporated dba Midtown Live                   United States Trustee (SMG111)
0542-1                                               13276 N Hwy 183 #208                                 United States Trustee
Case 19-10624-tmd                                    Austin, TX 78750-3241                                903 San Jacinto Blvd, Suite 230
Western District of Texas                                                                                 Austin, TX 78701-2450
Austin
Mon Jun 3 15:10:01 CDT 2019
U.S. BANKRUPTCY COURT                                Comptroller of Public Accounts                       FNA 2018-1, LLC
903 SAN JACINTO, SUITE 322                           111 East 17th Street                                 7200 North MoPac Expressway
AUSTIN, TX 78701-2450                                Austin, Texas                                        Suite 100
                                                                                                          Austin, TX 78731


FNA 2018-1, LLC                                      FNA DZ LLC                                           Internal Revenue Service
c/o Douglas J. Powell                                7200 MoPac Expressway, Suite 100                     Austin, Texas 77330
820 West 10th Street                                 Austin, TX 78731
Austin, TX 78701-2065


Kathin Salon                                         Shane P. Tobin                                       TX State Comptroller
1626 Ohlen Road                                      903 San Jacinto Ave, Rm. 230                         c/o E. Stuart Phillips
Austin, TX 78758-7120                                Austin, TX 78701-2450                                Bankruptcy & Collections Division MC 008
                                                                                                          PO Box 12548
                                                                                                          Austin, TX 78711 2548

Travis County                                        U. S. International                                  United States Trustee
c/o Jason A. Starks                                  500 East Anderson Lane                               903 San Jacinto Blvd., Room 230
P.O. Box 1748                                        Austin, TX 78752-1228                                Austin, TX 78701-2450
Austin, TX 78767-1748


United States Trustee - AU12                         Darwin McKee
United States Trustee                                 Darwin McKee, Attorney at Law
903 San Jacinto Blvd, Suite 230                      314 East Highland Mall Boulevard
Austin, TX 78701-2450                                 Suite 305
                                                     Austin, TX 78752-3731




                 The following recipients may be/have been bypassed for notice due to an undeliverable (u) or duplicate (d) address.


(d)FNA 2018-1, LLC                                   (u)Waste Management                                  End of Label Matrix
c/o Douglas J. Powell                                106 East 6th Street                                  Mailable recipients   16
820 West 10th Street                                                                                      Bypassed recipients    2
Austin, TX 78701-2065                                                                                     Total                 18
19-10624-tmd Doc#20 Filed 06/03/19 Entered 06/03/19 15:20:00 Main Document Pg 5 of 5




                                   IN THE UNITED STATES BANKRUPTCY COURT
                                    FOR THE WESTERN DISTRICT OF TEXAS
                                             AUSTIN DIVISION

  IN RE:                                                                  §
  4709 INCOPORATED,                                                       §      CASE NO. 19-10624-TMD
  DBA MIDTOWN LIVE SPORTS CAFE                                            §      CHAPTER 11
         Debtor.                                                          §

                                                 ORDER EXPEDITING HEARING

             Came on for consideration the United States Trustee’s Motion to Expedite Hearing on The

  United States Trustee’s Motion to Dismiss, or, in the Alternative, to Convert Case to a Case Under

  Chapter 7. The Court finds that the Motion has merit, and it is therefore

             ORDERED that the hearing on the Motion to Reopen Case shall be held in Courtroom No. 2,

  903 San Jacinto Blvd., Austin, TX 78701 on June 13, 2019 at 1:30pm. The United States Trustee will

  provide notice of the expedited hearing.

                                                          ###
  Order prepared and submitted by:
  Shane P. Tobin, Office of the U.S. Trustee, 903 San Jacinto Blvd., Rm. 230, Austin, TX 78701
